
	

113 HR 1990 IH: Keep the IRS Off Your Health Care Act of 2013
U.S. House of Representatives
2013-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1990
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2013
			Mr. Price of Georgia
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To prohibit the Secretary of the Treasury from enforcing
		  the Patient Protection and Affordable Care Act and the Health Care and
		  Education Reconciliation Act of 2010.
	
	
		1.Short titleThis Act may be cited as the
			 Keep the IRS Off Your Health Care Act of
			 2013.
		2.FindingsCongress finds the following:
			(1)On May 10, 2013, the Internal Revenue
			 Service admitted that it singled out advocacy groups, based on ideology,
			 seeking tax-exempt status.
			(2)This action raises
			 pertinent questions about the agency’s ability to implement and oversee Public
			 Law 111–48 and Public Law 111–52.
			(3)This action could
			 be an indication of future Internal Revenue Service abuses in relation to
			 Public Law 111–48 and Public Law 111–52 given that it is their responsibility
			 to enforce a key provision, the individual mandate.
			(4)Americans accept
			 the principle that patients, families, and doctors should be making medical
			 decisions, not the Federal Government.
			3.Prohibiting
			 enforcement of PPACA and HCERAThe Secretary of the Treasury, or any
			 delegate of the Secretary, shall not implement or enforce any provisions of or
			 amendments made by Public Law 111–148 or 111–152.
		
